Page 49 of 154   Exhibit C
Page 50 of 154   Exhibit C
Page 51 of 154   Exhibit C
Page 52 of 154   Exhibit C
Page 53 of 154   Exhibit C
Page 54 of 154   Exhibit C
Page 55 of 154   Exhibit C
Page 56 of 154   Exhibit C
Page 57 of 154   Exhibit C
Page 58 of 154   Exhibit C
Page 59 of 154   Exhibit C
Page 60 of 154   Exhibit C
Page 61 of 154   Exhibit C
Page 62 of 154   Exhibit C
Page 63 of 154   Exhibit C
Page 64 of 154   Exhibit C
Page 65 of 154   Exhibit C
Page 66 of 154   Exhibit C
Page 67 of 154   Exhibit C
Page 68 of 154   Exhibit C
Page 69 of 154   Exhibit C
Page 70 of 154   Exhibit C
Page 71 of 154   Exhibit C
Page 72 of 154   Exhibit C
Page 73 of 154   Exhibit C
Page 74 of 154   Exhibit C
Page 75 of 154   Exhibit C
Page 76 of 154   Exhibit C
Page 77 of 154   Exhibit C
Page 78 of 154   Exhibit C
Page 79 of 154   Exhibit C
Page 80 of 154   Exhibit C
Page 81 of 154   Exhibit C
Page 82 of 154   Exhibit C
Page 83 of 154   Exhibit C
Page 84 of 154   Exhibit C
Page 85 of 154   Exhibit C
Page 86 of 154   Exhibit C
Page 87 of 154   Exhibit C
Page 88 of 154   Exhibit C
Page 89 of 154   Exhibit C
Page 90 of 154   Exhibit C
Page 91 of 154   Exhibit C
